DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-4, 18, 20, 22-23, and 26 are deemed to have an effective filing date of October 09, 2015. Claims 5-17, 19-21 and 24-25 are deemed to have an effective filing date of January 06, 2016 as the earlier parent application do not disclose the recited features of those claims. Claim 22 is deemed to have an effective filing date of May 29, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a system (line 1) comprising at least two implantable devices (line 2) and an external system (line 2). There is insufficient antecedent basis in claims 7, 11-14, 16, and 18 for the recitation “wherein the system” (claims 7, 11-14, and 18, line 1) 
Claims 12-13, 15, and 21 recites the limitation "the external device" in lines 2, 1, and 2, respectively.  There is insufficient antecedent basis for this limitation in the claims.
In claim 11, the recitation of “configured limit undesirable heating the” is awkward and it appears that words are missing which confuses the scope of the claim.
In claim 23, the recitation of “an external system” (lines 4-5) after the step of “placing the external system” implies a different external system. Thus, the scope of the claim is indefinite. 
	Claims 8-10, 17, 19-20, and 24-26 are rejected because they depend from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2011/0106210 to Meskens.
Regarding claim 1, Meskens discloses a system (e.g., title and abstract), comprising: at least two implantable devices including a first implantable device 
With respect to claim 2, Meskens discloses the system of claim 1, wherein the first and second charge storages devices include first and second rechargeable batteries, respectively (e.g. paragraph [0055]: cochlear implant also includes a rechargeable battery where power is stored).
As to claim 3, Meskens discloses the system of claim 1, wherein the first implanted location and the second implanted location are bilateral, subcutaneous locations in a head (e.g., Fig. 9 where the implanted locations are on the left and right side of a patient’s head).
With respect to claim 7, Meskens discloses the system of claim 1, wherein the system is configured to independently transfer energy to each of the at least two implantable devices (e.g., Fig. 9, two independent external coil assemblies transfer energy to their respective implantable coil assemblies).
As to claim 18, Meskens discloses the system of claim 1, wherein the system is configured to use the first external system coil and the first implantable device coil to perform bidirectional communication between the external system and the first implantable device, and use the second external system coil and the second implantable device coil to perform bidirectional communication between the external system and the second implantable device (e.g., paragraph [0049]: the transfer of data 
With respect to claim 21, Meskens discloses the system of claim 1, wherein the first implantable device includes a first implantable magnet and second implantable device includes a second implantable magnet (e.g., Fig. 4B, 474), and the external device includes first and second external magnets corresponding to the first and second implantable magnets (e.g., paragraphs [0042], [0044], [0067]: external component 142 has a power transmitter unit with an external power coil and a magnet secured to external coil 130 where the implantable magnet 474 is coupled to the power transmitter unit or power coil via the magnets).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 4, 8-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meskens, as applied to claims 1, 7-8, and 18, and further in view of US Patent Application Publication No. 2014/0200631 to Carbunaru et al. (hereinafter referred to as “Carbunaru”).
With respect to claim 4, Meskens discloses the system of claim 1, but does not expressly disclose that the first external system coil has a first resonant frequency and the second external system coil has a second resonant frequency; and the first implantable device coil is tuned to the first resonant frequency and the second implantable device coil is tuned to the second resonant frequency. However, Carbunaru, in a related art: efficient external charger for charging a plurality of IMDs, teaches that in order to charge the internal power supply of an implant component with an external charger component, each component is tuned to the same resonant frequency, which can be detuned by disconnecting or shorting the internal coil or its capacitor to stop the transfer of power (e.g., paragraph [0084] of Carbunaru). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of an external coil have a resonant frequency and an implantable device coil tuned to the resonant frequency in view of the teachings of Carbunaru. Consequently, one of ordinary skill in the art would have modified the system of Meskens so that the first external system coil has a first resonant 
As to claim 9, Meskens in view of Carbunaru teaches the system of claim 8, wherein the first and second implantable devices are configured to detune the first and second implantable device coils, respectively (e.g., paragraph [0084] of Carbunaru). One of ordinary skill in the art before the effective filing date of the instant application would have further modified the system of Meskens in view of Carbunaru to configure the first and second implantable device to detune the implantable device coils when the implant is fully charge as taught by Carbunaru, and because the combination would have yielded predictable results.
With respect to claim 10, Meskens in view of Carbunaru teaches the system of claim 9, wherein: the first implantable device includes a first resonant circuit, the first resonant circuit including the first implantable device coil and a first effective capacitance; the second implantable device includes a second resonant circuit, the second resonant circuit including the second implantable device coil and a second effective capacitance; the first implantable device coil is detuned by changing the first effective capacitance of the first resonant circuit; and the second implantable device coil is detuned by changing the second effective capacitance of the second resonant circuit (e.g., paragraph [0084] of Carbunaru: disconnecting or shorting the capacitor 162 changes the effective capacitance of the L-C/resonant circuit). One of ordinary skill in 
As to claim 11, as best understood, Meskens discloses the system of claim 7, but does not expressly disclose that the system is configured [to?] limit undesirable heating [of?] the at least two implantable devices by controlling energy transfer to each of the at least two implantable devices. However, Carbunaru teaches, in a related art: improved external charger for a IMD battery, that a power dissipation limit should be chosen to constrain the charging circuitry from producing an inordinate amount of heat to the tissue surrounding the implant and duty cycles are determined to ensure that the power limit is not exceeded (e.g., paragraph [0041] and paragraphs [0020]-[0024], [0041]-[0042], [0045]-[0046], [0050], [0052]-[0053], and [0082] of Carbunaru). Accordingly, one of ordinary skill in the art before the effective filing date of the instant application would have recognized the benefits of configuring a system to limit undesirable heating of an implant by controlling the energy transfer to the implant in view of the teachings of Carbunaru. In order to avoid producing an inordinate amount of heat to the tissue surrounding each implant in the system of Meskens, one of ordinary skill in the art would have modified the system of Meskens to control the amount of power being transferred as taught by Carbunaru, and because the combination would have yielded predictable results.

As to claim 13, Meskens in view of Carbunaru teaches the system of claim 11, wherein the system is capable of controlling energy transfer to each of the at least two implantable devices by communicating with the external device. For example, when the energy transfer is controlled by duty cycle stored in the external device.
With respect to claim 14, Meskens in view of Carbunaru teaches the system of claim 11, wherein the system is capable of coordinating charge receiving operation of the at least two implantable devices (e.g., paragraph [0018] of Carbunaru: independent charging of microstimulators 100 and 101 requires coordination between the microstimulators).
One of ordinary skill in the art would have modified the system of Meskens in view of Carbunaru to be configured to or capable of the function recited in claims 12-14 in view of the teachings of Carbunaru, as discussed above and because the result would have yielded predictable results.
As to claim 19, Meskens discloses the system of claim 18, but does not expressly disclose that the external system is configured to communicate or capable of communicating a request to at least one of the first and second implantable devices and the at least one of the first and second implantable devices is configured to respond to the request by communicating information to the external system. However, Carbunaru 
With respect to claim 20, Meskens discloses the system of claim 18, but does not expressly disclose that the external system is configured to control the first and second implantable devices. However, Carbunaru, in a related art: external charge for a battery in an IMD, teaches that the external controller can communicate with each implantable device independently so that each implantable device can be independently programmed (e.g., paragraph [0017] of Carbunaru), the external charge can control the implant temperature (e.g., paragraph [0028] of Carbunaru), or the external charger can perform steps to safely optimize charging for the implants (e.g., paragraph [0076] of Carbunaru). Accordingly, one of ordinary skill in the art would have recognized the benefits of an external system controlling the first and second implant devices in view of the teachings of Carbunaru. Consequently, one of ordinary skill in the art would have .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meskens as applied to claim 1 above, and further in view of US Patent No. 8,352,046 to Haller et al. (hereinafter referred to as “Haller”).
Meskens discloses the system of claim 1, but does not expressly disclose that  the at least two external system coils include at least two electrically-networked external system coils, and the external system includes a driver circuit configured to simultaneously drive each of the at least two electrically-networked external system coils. However, Haller, in a related art: sound processing assembly for a bilateral cochlear implant patient, teaches that a single sound processing unit 130 is electrically connected to headpieces 145-1 and 145-2, which each include an external coil that is inductively coupled to an implantable coil to form a bilateral sound processing unit that controls the operation of both implantable cochlear stimulators (e.g., column 4, line 48- column 5, line 4 and column 6, line 21-column 7, line 18 of Haller). Accordingly, one of ordinary skill in the art would have recognized that the at least two external system coils may be electrically-networked external system coils where the external system includes a circuit to simultaneously drive each of the at least two electrically-networked external system coils so that each implanted cochlear unit is operating so that the patient can hear from both ears in view of the teachings of Haller. Consequently, one of ordinary .  

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meskens in view of Carbunaru as applied to claim 11 above, and further in view of US Patent Application Publication No. 2013/0289662 to Olson et al. (hereinafter referred to as “Olson”).
With respect to claim 15, Meskens in view of Carbunaru teaches the system of claim 11, but does not expressly teach that the external device includes at least one temperature sensor, and the system is configured to use the at least one temperature sensor to control energy transfer. However, Olson, in a related art: recharge of an implantable device in the presence of other conductive objects, teaches that an external charging circuit may include a temperature detection circuit 94 that receives signals from at least one temperature sensor 95 where the external system uses the temperature sensor to control energy transfer/charging (e.g., Fig. 2, and paragraph [0077] of Olson). Accordingly, one of ordinary skill in the art would have recognized the benefits of a temperature sensor in view of the teachings of Olson. Consequently, one of ordinary skill in the art would have modified the system of Meskens in view of Carbunaru so that its external device has a temperature sensor as taught by Olson to monitor the temperature of the patient’s tissue and provide this information to the 
As to claim 16, Meskens in view of Carbunaru teaches the system of claim 11, but does not expressly teach that each of the at least two implantable devices includes a temperature sensor, and the system is configured to use the at least one temperature sensor to control energy transfer. However, Olson teaches the use of a temperature sensor 51 within the implantable device where the temperature reading is telemetrically communicated to the external charging circuit 70 where the measured temperatures are used as feedback to control the power levels during a charging session (e.g., Fig. 2, 51 and paragraph [0059]). Accordingly, one of ordinary skill in the art would have recognized the benefits of a temperature sensor in view of the teachings of Olson. Consequently, one of ordinary skill in the art would have modified the system of Meskens in view of Carbunaru so that each of its implantable devices has a temperature sensor as taught by Olson to monitor the temperature of the patient’s tissue and provide this information to the controller so that the recharging can be adjusted if necessary, and because the combination would have yielded predictable results. 
With respect to claim 17, Meskens in view of Carbunaru teaches the system of claim 11, but does not expressly teach that each of the at least two implantable devices is configured to monitor at least one of a power level, a voltage or a charge transfer current, and the system is configured to use the at least one of the power level, the voltage or the charge transfer current to control energy transfer. However, Olson teaches in a related art that the implantable device should have a charging regulation .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Meskens as applied to claim 1 above, and further in view of US Patent Application Publication No. 2003/0114899 to Woods et al. (hereinafter referred to as “Woods”).
Meskens discloses the system of claim 1, but does not expressly disclose that its system comprises an external hand-held device configured to communicate with the external system, wherein the external hand-held device is configured to monitor the at least two implanted devices, program the at least two implanted devices, or both monitor the at least two implanted devices and program the at least two implanted devices. However, Woods, in a related art: patient programmer for implantable devices (title and abstract of Woods), teaches an external programmer, such as a hand held programmer, can be used by the patient or clinician to change the stimulus parameters of the medical device or an external trial stimulator via a telemetry link (e.g., paragraph . 

Claims 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Meskens in view of Haller.
Referring to claim 23, Meskens discloses a method for using an external system to charge at least two implantable devices including a first implantable device implanted at a first implanted location and a second implantable device implanted at a second implanted location (e.g., title and Fig. 9, right implantable component 444A, left implantable component 444B), the method comprising: concurrently positioned a first external system coil within an external system in a first external position and a second external system coil within the external system in a second external position (e.g., paragraph [0084]: the left and right external BTE components including coils 368A, 368B would be positioned concurrently while being used as a bilateral cochlear implant system); transferring energy to the first implantable device using the first external 
Meskens differs from the claimed invention in that it does not place the external system to concurrently position the first external system coil in a first external position and a second external system coil in a second external position. However, Haller, in a related art: sound processing assembly for a bilateral cochlear implant patient, teaches that a single sound processing unit 130 is electrically connected to headpieces 145-1 and 145-2, which each include an external coil that is inductively coupled to an implantable coil to form a bilateral sound processing unit/external system where the external system is placed on a patient and concurrently positions a first external system coil (145-1) in a first external position and a second external system coil in a second external position (e.g., column 4, line 48- column 5, line 4 and column 6, line 21-column 7, line 18 of Haller). Accordingly, one of ordinary skill in the art would have recognized that the at least two external system coils of Meskens may be electrically-networked together into a unitary external system in view of the teachings of Haller. Consequently, one of ordinary skill in the art would have modified the method of Meskens to have a 
With respect to claim 24, Meskens in view of Haller teaches the method of claim 23, wherein the transferring energy to the first implantable device is independent of the transferring energy to the second implantable device (e.g., Fig. 9 of Meskens, two independent external coil assemblies transfer energy to their respective implantable coil assemblies).
As to claim 26, Meskens in view of Haller teaches the method of claim 23, wherein the first implanted location and the second implanted location are bilateral, subcutaneous locations in a head (e.g., Fig. 9 of Meskens where the implanted locations are on the left and right side of a patient’s head).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Meskens in view of Haller as applied to claim 23 above, and further in view of Carbunaru.
Meskens in view of Haller teaches the method of claim 23, but does not expressly teach limiting undesirable heating by controlling energy transfer to each of the at least two implantable devices. However, Carbunaru teaches, in a related art: improved external charger for a IMD battery, that a power dissipation limit should be chosen to constrain the charging circuitry from producing an inordinate amount of heat .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 18, 20, 23-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-21 of U.S. Patent No. 9,717,917. Although the claims at issue are not identical, they are not patentably distinct at least one claim of the instant application is an obvious variant of the ‘917 patent.
Claims 1-6, 18-20, 23, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 9,833,629. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of the ‘629 patent.
Claims 1-9, 18-20, 23-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,839,788. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of the ‘788 patent.
Claims 1 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,539,432. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of the ‘432 patent.
Claims 1, 5-8, 18-20, and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,889,308. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of the ‘308 patent.
Claims 1-9 and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,695,571. at least one claim of the instant application is an obvious variant of the ‘917 patent.
Claims 1, 4-6, 18-20, 23, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,498,635. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of the ‘635 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2014/0214123 to Janssen et al. is directed to bilateral communication in a two-channel system where power and data is transferred bidirectionally between an external system and an implant.
	US Patent Application Publication No. 2013/0241306 to Aber et al. is directed to a mobile wireless power system that transmit power through skin to energize and IMD.
	US Patent Application Publication No. 2012/004151 to Meskens et al. is directed to a wireless remote device for a hearing prosthesis where the internal battery is rechargeable via a coil interface.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792